DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 16/741,156 filed on January 13, 2020. The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Guy Gosnell (Reg. No. 34610) on February 24, 2021.

Please amend claims 1, 9, 15, 23, 29 and 30 filed on January 13, 2020 as follows:

Claim 1 (lines 13-14) “determining to include or exclude the first spatial motion vector prediction candidate in the motion vector prediction list based on the comparing”

Claim 9 (lines 11-12) “determining to include or exclude the first spatial motion vector prediction candidate in the motion vector prediction list based on the comparing”

Claim 15 (lines 11-14) “determine to include or exclude the first spatial motion vector prediction candidate in the motion vector prediction list based on comparison of the 

Claim 23 (lines 13-16) “determine to include or exclude the first spatial motion vector prediction candidate in the motion vector prediction list based on comparison of the motion information of the first spatial motion vector candidate with motion information of the spatial motion vector prediction candidate”

Claim 29 (lines 14-15) “determining to include or exclude the first spatial motion vector prediction candidate in the motion vector prediction list based on the comparing”

Claim 30 (lines 12-13) “determining to include or exclude the first spatial motion vector prediction candidate in the motion vector prediction list based on the comparing”

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Lee et al. (Pub. No. US 2011/0170602 A1) a method comprising: selecting a first spatial motion vector prediction candidate (¶0120-encoding a motion vector predictor, which can be selected by the prediction unit 910) from a set of spatial motion vector prediction candidates for a block of pixels as a potential spatial motion vector prediction candidate to be included in a motion vector prediction list for a prediction unit of the block of pixels (See for example Figs. 10A and 10B, motion vector predictor candidates of previously encoded blocks a0, a1, a2..an and b0, b1, b2…bn located adjacent to the current block, ¶¶0121-0125).
Lin et al (Pub. No. US 2012/0134416 A1) discloses where the motion vector prediction list comprises motion information of the spatial motion vector prediction candidates and is utilized to identify motion vector prediction candidates of which one spatial motion vector prediction candidate from the motion vector prediction list is signaled as the motion information for the prediction unit (¶0019-the Inter and Skip modes utilize an Advanced Motion Vector Prediction (AMVP) algorithm to select one final motion vector predictor (MVP) within a candidate set of MVPs…The index of the selected MVP is transmitted);and causing information identifying the one spatial motion vector prediction candidate from the motion vector prediction list to be transmitted to a decoder or to be stored (¶0019-the reference index is explicitly transmitted to the decoder).
              Jung et al. “CE9: Summary report of core experiment 9 on MV Coding and Skip/Merge operations” Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11 5th Meeting: Geneva, CH, 16-23 March, 2011, Document: JCTVC-E029 discloses  comparing motion information of the first spatial motion vector prediction candidate with motion information of spatial motion vector prediction candidates in a subset of spatial motion vector prediction candidates that are based on a location of the block associated with the first spatial motion vector prediction candidate (Page 5: section 4.2, Fig. 3.1.3a: the spatial MVP candidates (left, upper) of the current prediction unit (PU) are calculated from the motion vectors of its neighboring PUs, and has the following steps: 1. MVP candidate from left neighbors: Scanning the left neighbors (PU) from bottom to top (A0 … Am,Am+1; maximum 17 Pus), find the first PU that meets the following conditions:…It uses the same reference index… 2. MVP candidate from upper neighbors:…It is not same to left predictor).
However, none of the cited prior arts either singularly or in combination teach the feature of  “determining to include or exclude the first spatial motion vector prediction candidate in the motion vector prediction list based on the comparing,” as recited in claim 1 and similarly recited in claims 9, 15, 23, 29 and 30.
The rest of the dependent claims are allowed by virtue of their dependency from allowed claims 1, 9, 15 and 23.
The additional prior arts (See PTO-892) are cited as relevant prior arts. The pertinent prior arts fail to teach the above identified feature of claims 1, 9, 15, 23, 29 and 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488